Citation Nr: 0335146	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  99-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death, in order to receive Dependency and Indemnity 
Compensation (DIC) and Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 (Chapter 35 
educational benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  He died in March 1998.  The appellant is his ex-wife, 
and she is the custodian of their surviving daughter.  The 
appellant pursues the appeal on behalf of the child.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision that denied service 
connection for the cause of the veteran's death, claimed in 
order for the veteran's child to be entitled to DIC and 
Chapter 35 educational benefits.  In May 2001, the Board 
remanded the case to the RO for further development.


FINDINGS OF FACT

The veteran died years after service as the result of alcohol 
intoxication, and such fatal alcohol intoxication resulted 
from his service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  A service-connected disability caused the veteran's 
death, and thus his child is entitled to DIC.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  A service-connected disability caused the veteran's 
death, and thus his child is entitled to Chapter 35 
educational benefits.  38 U.S.C.A. § 3501 (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from June 1976 
to June 1980.  He was medically discharged from service due 
to schizophrenia.  

At the time of the veteran's death, years after service, 
service connection was established for a schizoaffective 
disorder (previously classified as schizophrenia) which was 
rated 30 percent, and for a right knee disability which was 
rated 10 percent.  

During a VA hospitalization for gastrointestinal problems in 
June and July of 1991, it was noted the veteran had a history 
of schizophrenia, a history of ethanol and tobacco use, and 
he denied intravenous drug abuse.

The veteran was hospitalized for psychiatric treatment at a 
VA facility from May to June 1996.  Diagnoses inclued 
schizoaffective disorder, alcohol abuse, cannabis abuse, and 
cocaine abuse.  History included a past suicide attempt, drug 
abuse, drinking binges, and poor compliance with medications.  
His Global Assessment of Functioning score was 30, and it was 
opined that he was totally disabled.

The veteran was given a VA psychiatric examination in 
September 1996.  The examiner noted a history of alcohol and 
marijuana use when recently hospitalized, as well as a 
history of using marijuana and alcohol on and off since 
service.  Diagnosis was deferred.

On a December 1996 VA psychiatric examination, it was noted 
that the situation was complicated by evidence of substance 
use (involving different drugs and alcohol) which the veteran 
stated had started during service.  The examining VA 
psychiatrist stated that until the veteran resolved his drug 
use problem, the diagnosis of the neuropsychiatric condition 
was questionable in terms of being a psychosis (such as 
schizoaffective disorder) or a neurosis (which could very 
well be a cyclothymic disorder).

The veteran died in March 1998.  A March 1998 autopsy report 
concluded that the cause of death was intoxication with ethyl 
alcohol.  According to the death certificate, the immediate 
cause of death was intoxication by ethyl alcohol; no 
contributory cause of death was listed.  

The veteran's father, a psychiatrist, wrote in July 1998 that 
the veteran had stopped taking psychiatric medication several 
months before his death, which then worsened his emotional 
state and lack of judgment and led to his use of alcohol.  
The father stated that the veteran's chronic emotional state, 
exacerbated by the alcohol and lack of medication caused him 
to act negligently because of his schizophrenia, and this led 
to his death.  

After reviewing the evidence, a VA doctor wrote in October 
1998 that the veteran's cause of death was due to an acute 
alcohol intoxication and that his sudden unexpected death was 
not shown to be causally related to his service-connected 
condition.  The doctor noted that alcohol and drug abuse was 
documented since 1991 and that on a 1996 VA examination the 
veteran had not expressed substitution of medications by 
drugs and alcohol.

Information on file indicates that the veteran's surviving 
minor child has cerebral palsy.  In a December 1999 statement 
on behalf of this child, the appellant (mother of the child) 
stated that the veteran controlled his service-connected 
psychiatric condition with alcohol, and that his self-
destructive ideas and death were related to the psychiatric 
disability.  

The veteran's private treating psychiatrist, Dr. Jose E. 
Villanueva, wrote in July 2002 that the veteran had 
schizophrenia with marked affective traits.  It was noted he 
received poor psychiatric follow-up treatment after service, 
and that he would calm himself by drinking heavy quantities 
of alcohol when agitated, hallucinating, or out of control.  
The doctor said he had seen the veteran for several 
appointments in 1995 and 1996, and he then referred him for 
hospital treatment in 1996.  The doctor said that without a 
doubt the veteran's heavy drinking was a direct way that he 
used to calm himself when out of control, and thus it was  
part of his service-connected condition.  

In January 2003, a VA doctor prepared a medical opinion.  He 
reportedly consulted with another VA doctor with experience 
in alcohol treatment programs.  The reporting doctor stated 
that the veteran's psychiatric symptomatology was clearly 
present and described as a separate entity from his clearly 
documented substance use which included alcohol, marijuana, 
and cocaine.  The psychiatrist also noted that the veteran 
had stated that he had never told his private psychiatrist 
that he had been using alcohol and marijuana since active 
service.  He criticized as purely speculative the opinions 
stating that the veteran had used alcohol or any illegal 
substance to treat his psychiatric condition.  The VA doctor 
concluded that the veteran's cause of death was not as likely 
as not related to, nor resulted from, his schizoaffective 
disorder or treatment.  He stated that the veteran's 
alcoholism was clearly described as a separate entity, not 
proximately due to nor the result of schizoaffective 
disorder.

II.  Analysis

Under the circumstances, the VA has satisfied the notice and 
duty to assist provisions of the law with respect to the 
claims on appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

DIC is payable to certain survivors of a veteran where the 
veteran's death is service-connected.  For service connection 
for the cause of a veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran's surviving child will also be eligible for Chapter 
35 educational benefits if death is found to be service-
connected.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service, in the line of duty, but no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).

The Federal Circuit, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir 2001), held that while the law prohibits 
compensation for primary alcohol abuse which begins in 
service, and also prohibits compensation for conditions which 
are secondary to such primary alcohol abuse, the law does not 
prohibit compensation for an alcohol abuse disorder which is 
secondary to an established service-connected condition (such 
as when secondary to a service-connected psychiatric 
disorder).  Moreover, precedent opinions of the VA General 
Counsel previously noted that secondary service connection 
for a substance abuse condition is permitted for the purpose 
of establishing eligibility for DIC and Chapter 35 
educational benefits.  See VAOPGCPREC 7-99 and 2-98.

The evidence shows the veteran was service-connected for a 
psychiatric disorder (variously diagnosed as schizophrenia or 
schizoaffective disorder) which began during his 1976-1980 
active duty.  He died years later, in 1998, due to alcohol 
intoxication.  Medical records in the years immediately 
preceding death indicate that he had ongoing problems with 
his service-connected psychosis, and he also had problems 
with substance abuse including alcohol.  Subsequent to the 
veteran's death, conflicting private and VA medical opinions 
were submitted on the question of whether the veteran's 
service-connected psychosis led to his alcohol abuse and 
fatal alcohol intoxication.  

After reviewing the entire record, including the conflicting 
medical opinions, the Board finds that the evidence is about 
equally divided on the question of whether the veteran's 
service-connected psychosis led to alcohol abuse and his 
fatal alcohol intoxication.  Under such circumstances, the 
benefit of the doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that the veteran's 
fatal alcohol intoxication resulted from his service-
connected psychiatric disorder.  As the veteran died from a 
service-connected disability, his surviving child is entitled 
to DIC and Chapter 35 educational benefits.


ORDER

Service connection for the cause of the veteran's death, with 
entitlement to DIC and Chapter 35 educational benefits for 
the veteran's child, is granted. 






	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



